Mr. Justice Milbubn:
I concur. The action of the court below in sustaining one motion and in denying the other was intended, doubtless, to be one act, to-wit, a denial of the motion for a new trial upon the ground that the statement was not filed in time. If the statement was not filed in due time, the intent of the court was correct; but to strike the statement, and then deny the motion because there was no> statement, was to setup, inadvertently, I doubt not, a state of things which technically left the appellant without remedy, if we must hold the court to be correct in its ruling denying the motion for a new trial. To uphold the court under such circumstances would be to declare that-, this court having held that the remedy for error in striking a statement is by appeal, to appeal is futile in every *379sucli case. The decision in this case should not be understood as establishing precedent, but merely as the law of this case under the peculiar circumstances thereof, — not liable to arise again; the parties having by the record and their briefs practically submitted as the only question: Can a court make an appealable order striking the statement on motion, and then, in effect, refuse to consider the motion for a new trial because it has stricken the statement^ thus forcing the losing party toi two appeals, neither of which can eventually avail the appellant if the court was in error when striking the statement? There is no wrong without a remedy, and in the absence of statute, rule or precedent to govern this court in the matter, I concur in the conclusion reached by Mr. Justice Pigott as just, although it appears to me that the rule, so far as it directs the court to hear the motion on new trial, would be more appropriate in mandamus than on appeal.